Citation Nr: 0306314	
Decision Date: 04/01/03    Archive Date: 04/10/03

DOCKET NO.  93-19 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to the assignment of a higher disability 
evaluation for lumbosacral strain, currently rated as 10 
percent disabling.

2.  Entitlement to the assignment of a higher disability 
evaluation for tinnitus, currently evaluated as 10 percent 
disabling. 

3.  Entitlement to an increased rating for residuals of a 
right shoulder separation, currently evaluated as 10 percent 
disabling. 

4.  Entitlement to the assignment of a higher disability 
evaluation for status post fracture of the distal right 
radius (major), currently rated as 10 percent disabling.

(The claims of entitlement to increased ratings for status 
post fracture of the distal right radius (major) and 
residuals of a right shoulder separation will be the subject 
of a later post-development decision.)  



REPRESENTATION

Appellant represented by:	Jeffrey Wood, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran had active duty from September 1972 to June 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In March 1991 the RO, inter alia, granted service- 
connection for recurrent lumbosacral strain, assigning a 
noncompensable evaluation.  Pursuant to a September 1996 
Board decision, residuals of lumbosacral strain was increased 
to 10 percent.  The veteran appealed, in pertinent part, this 
decision to the U.S. Court of Appeals for Veterans Claims 
(Court), which vacated the Board's decision and Remanded the 
case for readjudication of the assigned evaluation.  In 
November 1998, the case was again before the Board, at which 
time it was Remanded to the RO to afford the veteran an 
orthopedic back examination.

Service-connection was granted for residuals of right 
hand/wrist trauma (major), and a noncompensable evaluation 
was assigned pursuant to a December 1996 rating.  The 
Decision Review Officer (DRO) increased the evaluation for 
status post fracture of the distal right radius (major) to 10 
percent in March 2000.  

The foregoing claims were more recently before the Board on 
July 24, 2001, and the assigned evaluations for the 
respective disabilities were continued.  The appellant again 
appealed to the Court.  The Board's July 24, 2001 decision 
was vacated and remanded to the Board for reconsideration of 
the veteran's claims in light of a Joint Motion for Remand.  

In November 1998, the Board requested that the examiner who 
would conduct the orthopedic examination of the veteran 
comment upon scoliosis in relation to the veteran's overall 
back disability and to describe the effect of such condition 
upon the veteran's back disability.  In June 1999, the 
examiner concluded that a diagnosis of scoliosis was 
inapplicable.  Accordingly, the Board concludes that the 
absence of such condition has rendered an opinion as to the 
effect of that non service connected condition entirely 
pointless, and, therefore, the Board considers that the 
objectives of the November 1998 remand have been fulfilled in 
these regards.  Stegall v. West, 11 Vet. App. 268 (1998).  
The Board additionally notes that there has been no assertion 
or evidence suggesting a worsening of the back disability or 
that the evidence is otherwise inadequate for the purpose of 
this appeal.  Accordingly, the Board will proceed with 
disposition of the lumbosacral strain claim on the merits. 

The appeals concerning increased ratings for tinnitus and for 
residuals of a right shoulder separation derive from an April 
2000 rating.  

The Board is undertaking additional development on the issues 
for an increased evaluation for status post fracture of the 
distal right radius (major) and residuals of a right shoulder 
separation pursuant to authority granted by 38 C.F.R. 
§ 19.9(a)(2) (2002).  Thereafter, the Board will provide 
notice of that development as required by Rule of Practice 
903.  38 C.F.R. § 20.903 (2002).  After giving the notice and 
reviewing any response, the Board will prepare a separate 
decision addressing these issues.  

FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.  

2.  Residuals of lumbosacral strain are manifested by 
complaints of pain, without evidence of spasms, weakness, 
fatigability or incoordination and no more than slight 
limitation of motion.

3.  Tinnitus manifests by medium to loud high pitched 
ringing.


CONCLUSIONS OF LAW

1.  The schedular criteria for rating greater than 10 percent 
for lumbosacral strain disability have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107(a) (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.59, 
4.71a, Diagnostic Code 5295 (2002).  

2.  The schedular criteria for rating greater than 10 percent 
for tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107(a) (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.1-4.14, 4.87, Diagnostic Code 6260 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 was enacted during 
the pendency of this appeal.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002) (VCAA).  This legislation 
provides among other things for notice and assistance to 
claimants under certain circumstances.  See also 38 C.F.R. 
§ 3.159.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991). 

The Board finds that the veteran was provided ample and 
adequate notice as to the evidence needed to substantiate his 
claim in the various rating decisions, statements and 
supplemental statements of the case and other development 
letters over the years. 

The RO has made satisfactory efforts to ensure that all 
relevant evidence has been associated with the claims file; 
there are multiple VA examinations, treatment records, and 
clinical medical records in the file.  The veteran has been 
offered an opportunity to submit additional evidence in 
support of his claim.  In short, the Board concludes that the 
duty to assist has been satisfied, as well as the duty to 
notify the veteran of the evidence needed to substantiate his 
claim.  

The issues on appeal pertains to an increased evaluation and, 
in that context, the duty to assist has not changed under the 
VCAA and still falls squarely on the VA, to include affording 
hearings, obtaining identified evidence, government records, 
affording examinations, where appropriate and etc. where such 
would be helpful, relevant and necessary for a full and fair 
adjudication of his claim.  Satisfactory efforts have been 
made in these regards, and the veteran has been offered an 
opportunity to submit additional evidence in support of the 
claim.  In correspondence dated in February 2003, the 
veteran's representative indicated that they had no 
additional evidence to submit.

In the context of an increased rating, the subject of "which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant", 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), is of 
questionable relevance in light of VA's long-standing duty to 
assist with respect to this type of claim and the VA's 
particular efforts in regards to the veteran's claim versus 
any tacit obligation of the veteran.  Under the circumstances 
of this case, where there has been substantial compliance 
with the VCAA, additional development would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  The Board concludes that given the 
completeness of the present record which shows substantial 
compliance with the notice/assistance provisions of the new 
legislation, the Board finds no prejudice to the veteran by 
proceeding with appellate review.  See Bernard. 

Satisfactory efforts have been made to ensure that all 
relevant evidence has been associated with the claims file, 
and there are multiple VA examinations, treatment records, X-
ray reports and other medical records in the file.  The 
veteran has been offered an opportunity to submit additional 
evidence in support of his claim.  In short, the Board 
concludes that the duty to assist has been satisfied, as well 
as the duty to notify the veteran of the evidence needed to 
substantiate his claim, and the Board will proceed with 
appellate disposition on the merits.  

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations and the disability must be viewed in 
relation to its history.  38 C.F.R. § 4.1.  The higher 
evaluation shall be assigned where the disability picture 
more nearly approximates the criteria for the next higher 
evaluation.  38 C.F.R. § 4.7.  While lost time from work 
related to a disability may enter into the evaluation, the 
rating schedule is "considered adequate to compensate for 
considerable loss of working time from exacerbations 
proportionate" with the severity of the disability.  
38 C.F.R. § 4.1.  Functional loss of use as the result of a 
disability of the musculoskeletal system may be due to the 
absence of bones, muscles, or joints, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Both limitation of motion and pain are necessarily 
regarded as constituents of a disability.  38 C.F.R. §§ 4.40, 
4.45, 4.55, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "Court") has held that, in a claim of 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board will 
be guided by this principle with respect to the claims being 
adjudicated.

In adjudicating the claim, the Board determines whether (1) 
the weight of the evidence supports the claim, or (2) the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

Lumbosacral Strain

The VA examined the veteran in January 1991.  He was right 
handed by history and his gait and posture were normal.  The 
veteran could walk on his toes and heels and the straight 
leg-raising test was negative.  Patellar reflexes were 
normal.  Lumbar flexion was 95 degrees, extension was 35 
degrees, lateral flexion was 35 degrees and rotation was 35 
degrees.  The veteran complained of pain on extension but had 
no pain on percussion of his lumbar spine.  The diagnoses, in 
pertinent part, included lumbar syndrome.

The November 1991 to April 1992 VA outpatient treatment 
records show that the veteran was seen for chronic low back 
pain.  In November 1991 physical examination revealed a mild 
decrease in low back pain.  In March 1992 his back 
examination was normal and straight leg raising was negative.  
The lumbar spine X-ray was interpreted as showing slight 
lumbar scoliosis with curvature to the right with no other 
bony abnormality demonstrated.  The assessment was chronic 
low back pain.  In April 1992 the assessment was low back 
pain with mild scoliosis.

The VA examined the veteran in June 1999.  He complained of 
constant low back pain, however, he was able to do his usual 
daily activities of life without heavy lifting.  The veteran 
described his pain as 3 on a scale of 10.  Neurologically he 
was intact and his X-rays were entirely unremarkable.  The 
veteran had 90 degrees of lumbar flexion (normal was between 
80 - 100 degrees) and extension was about 35 degrees (normal 
was between 30 - 40 degrees).  Lateral bending was 35 degrees 
to either side (normal was 30 - 40 degrees).  His gait was 
normal and he was easily able to do heel-to-toe walk.  Bulk 
muscle tone and bulk were normal.  The veteran's strength in 
the lower extremities was normal throughout the musculatures 
including iliopsoas, quadriceps, knee extensors, flexors, 
dorsiflexor, plantar flexors and extensors hallucis longus 
bilaterally.  Light touch and pinprick were normal in all 
dermatomes.  Deep tendon reflexes were normal bilaterally 
with downgoing toes.  Straight leg raise was negative.  There 
was no tenderness to palpation over the back. Lumbar x-rays 
were unremarkable except very mild arthritis at L5-S1 facet 
joints. The disc heights were preserved and there was no 
osseous abnormality or subluxation.  The diagnosis was 
mechanical low back pain.

The examiner opined that there was no significant functional 
disability secondary to pain, and in his opinion there was no 
evidence of weakened movement, incoordination, excessive 
fatigability or limitation of functional ability or loss of 
range of motion as evidenced by this examination.  There was 
no muscle spasm on any part of the examination or range of 
motion.  The veteran did not have scoliosis.  Heavy lifting 
would be anything more than 15 pounds and pain may increase 
with lifting above 15 pounds but would not directly change 
the range of motion.  The veteran had not had a flare-up in 
recent years.  The examiner stated that the veteran may have 
mild mechanical low back pain and for that he needed to do 
some swimming and back stretch exercises, but no heavy 
lifting and take his muscle relaxers or anti-inflammatory.

According to the applicable criteria, a 10 percent disability 
evaluation is warranted for lumbosacral strain with 
characteristic pain on motion.  A 20 percent evaluation 
requires muscle spasm on extreme forward bending or a 
unilateral loss of lateral spine motion in the standing 
position.  A 40 percent evaluation requires severe symptoms, 
with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of the 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2002).

The Board notes that the veteran's opinion as to medical 
matters, no matter how sincere, is without probative value 
because he, as a lay person, is not competent to establish a 
medical diagnosis or draw medical conclusions; such matters 
require medical expertise.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

After a careful review of the evidence of record, it is found 
that that evidence does not support a finding of entitlement 
to an evaluation in excess of 10 percent for the veteran's 
service-connected residuals of lumbar strain at any time 
during the period on appeal.  The objective evidence of 
record does show that the veteran suffers from residuals of 
lumbar strain, which have resulted in limitation of forward 
bending.  However, at the time of the June 1999 VA 
examination, he displayed minor, if any pain on motion.  
There was no evidence of muscle spasms on extreme forward 
bending and there was no unilateral loss of lateral spine 
motion in the standing position.  At the January 1991 VA 
examination lumbar flexion was 95 degrees, extension was 35 
degrees, lateral flexion was 35 degrees and rotation was 35 
degrees with complaints of pain on extension.  At the June 
1999 VA examination lumbar flexion was 90 degrees, extension 
was about 35 degrees and lateral bending was 35 degrees to 
either side.  The examiner who performed the June 1999 
examination provided evidence of normal ranges of back 
motion, which evidence reflects that the veteran demonstrated 
normal back motion.

Moreover, there was no evidence of weakness, fatigability or 
incoordination.  The June 1999 VA examiner stated that there 
was no significant functional disability secondary to pain, 
and in his opinion there was no evidence of weakened 
movement, incoordination, excessive fatigability or 
limitation of functional ability or loss of range of motion 
as evidenced by this examination.  There was no muscle spasm 
on any part of the examination or range of motion.  Thus, it 
is determined that the 10 percent evaluation currently 
assigned to the veteran's residuals of lumbar strain 
adequately compensates him for the level of his disability 
throughout the period at issue.

The Board has considered the application of 38 C.F.R. §§ 4.40 
(consider "functional loss" "due to pain"), 4.45 (consider 
"pain on movement, swelling, deformity, or atrophy on disuse" 
in addition to "instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing", incoordination, and excess fatigability), and 4.59 
(minimum compensable evaluation warranted for painful motion 
with joint pathology) in this case.  See also DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  However, an increased rating 
is not warranted on the basis of these regulations.  The 
evidence of record shows that the primary symptoms of the 
veteran's residuals of lumbar strain are subjective 
complaints of pain that arguably approximates no more than 
slight limitation of motion.  For these symptoms, the veteran 
is currently in receipt of a 10 percent evaluation.  In 
addition, although the pain attested to by the veteran can be 
an important factor in evaluating a given disability, 38 
C.F.R. § 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995), some 
functional loss supported by adequate pathology must be 
apparent.  38 C.F.R. § 4.40.  In this case, no functional 
loss attributable to pain beyond that evidenced by a slight 
limitation of motion has been observed in an examination 
setting.  

Moreover, the medical evidence does not show swelling, 
deformity, or atrophy.  In June 1999 bulk muscle tone was 
normal and the veteran's strength in the lower extremities 
was normal throughout the musculatures bilaterally.  Thus, 
the Board concludes that there is not pain, which warrants an 
increased rating under 38 C.F.R. §§ 4.40, 4.45, or 4.59.  For 
these reasons, a higher evaluation is not warranted based on 
38 C.F.R. §§ 4.40, 4.45, or 4.59.

Evaluation of the veteran's condition under other Diagnostic 
Codes would not be more beneficial to the veteran in the 
absence of such symptomatology demonstrating pertinent 
pathology or a more debilitating condition thereunder.  For 
example, as there is no evidence of fractured vertebra, 
intervertebral disc syndrome or ankylosis of the spine, the 
Board finds no basis for application or consideration of 
Diagnostic Codes 5285, 5286, 5289 or 5293.

The veteran's representative in correspondence dated in April 
2001 claimed an additional 10 percent rating pursuant to 
Diagnostic Code 5003-5292.  Diagnostic Code 5003 of the 
rating schedule provides that degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is to be 
assigned for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under code 5003.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. Part 
4.71, Diagnostic Code 5003.   

The Board has considered evaluating the current disability 
under the provisions of Diagnostic Code 5292 (limitation of 
motion of the lumbar spine), which provides a 10 percent 
evaluation for slight limitation of motion and higher ratings 
for more severe functional loss.  38 C.F.R. § 4.71a, Code 
5292.  However, as noted above, there is no objective 
clinical evidence to support a finding of any more than 
slight limitation of motion even giving consideration to 38 
C.F.R. §§ 4.40, 4.45, 4.59.  

The provisions of 38 C.F.R. § 4.14 provide that an evaluation 
of the same manifestations under different diagnoses is not 
appropriate.  Where separate and distinct manifestations have 
arisen from the same injury, separate disability ratings may 
be assigned unless it constitutes the same disability or the 
same manifestation.  Esteban v. Brown, 6 Vet. App. 259 
(1994).  The critical element is that none of the 
symptomatology is duplicative or overlapping; the 
manifestations and the disabilities must be separate and 
distinct.  Id. at 262.  Inasmuch as the disability manifests 
primarily by subjective complaints of pain and evaluation of 
the disability pursuant to Diagnostic Code 5295 contemplates 
that manifestation, separate disability ratings such as based 
on limitation of motion of the lumbar spine are not for 
application because that would constitute pyramiding in 
contravention of section 4.14.  

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 1991 & Supp. 2002); 
Ortiz v. Principi, 274 F.3d 1361 (2001) (the benefit of the 
doubt rule applies only when the positive and negative 
evidence renders a decision "too close to call").

There is no competent evidence of record which indicates that 
the veteran's lumbar disability has caused marked 
interference with employment beyond that which is 
contemplated under the schedular criteria, or that there has 
been any necessary inpatient care.  Thus, there is no basis 
for consideration of an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  There is nothing in the evidence 
of record to indicate that the application of the regular 
schedular standards is impractical in this case.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996). 

Tinnitus

In the context of the current claim, service connection was 
established for tinnitus pursuant to an April 2000 rating, 
with a 10 percent evaluation assigned.  

The Board notes that effective June 10, 1999, amendments were 
made to VA's Schedule for Rating Disabilities as it pertains 
to the criteria for evaluating diseases of the ear and other 
sense organs, including tinnitus.  See 64 Fed. Reg. 25202-
25210 (1999) (codified at 38 C.F.R. §§ 4.85-4.87).  In this 
case, since the veteran's November 1999 claim for 
compensation benefits was filed after the effective date of 
the amended regulations (June 10, 1999), the amended version 
is the only version applicable to this case.  See Dudnick v. 
Brown, 10 Vet. App. 79 (1997); Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).

The veteran was afforded a VA audio examination in March 
2000.  The veteran reported an increase in tinnitus and 
increased difficulty hearing voices over the phone.  He also 
reported interference with sleeping due to tinnitus.  
Tinnitus manifests by medium to loud high pitched ringing.  
An ear, nose throat consult was obtained due to the veteran's 
reports of increased tinnitus and decrease in hearing.  The 
veteran reported onset of bilateral tinnitus since 1985 and 
that the condition was now constant.  Although the claims 
file was unavailable for review by the examiner, the Board 
can ascertain no prejudice to the veteran.  Firstly, past 
audiology examinations were considered.  Moreover, the 
veteran appears to have reported a medical history considered 
by the examiner that was generally consistent with the C-file 
and was, in some cases, even more favorable to his claim than 
the actual recorded history, e.g. tinnitus was not actually 
shown in service medical records.  Accordingly, the failure 
to consider the C-file is considered to be without prejudice 
to the veteran.

Under the revised criteria, if the tinnitus is shown to be 
recurrent, a maximum 10 percent evaluation is warranted.  38 
C.F.R. § 4.87, Diagnostic Code 6260.  This is the highest 
rating for tinnitus provided by the regulatory criteria.  
Thus, there is no statutory or regulatory basis for an award 
of an increased rating for tinnitus based on the schedular 
criteria.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that VA shall from time to time readjust this 
schedule of ratings in accordance with experience.  To accord 
justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the VA 
Under Secretary for Benefits of the Director of the VA 
Compensation and Pension Service, upon field station 
submission, is authorized to approve on the basis of the 
criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is: A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2002).

The Board finds that the record contains no evidence of an 
exceptional or unusual disability picture due to the tinnitus 
that would render impractical the application of the regular 
schedular standards such as to warrant referral of this case 
for consideration of an extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1).  Specifically, the 
record reflects no marked interference with the actual 
employment of this veteran, who was reported as studying 
engineering in June 1999.  The record does not show, nor does 
the veteran contend, that he has sought or obtained 
employment subsequent to his becoming a full time student as 
reported in a December 1999 joints examination, or that his 
tinnitus has prevented him from seeking, obtaining, or 
maintaining such employment.  Thus, the Board finds no 
factual basis to support a finding that the tinnitus was so 
severe as to inhibit his ability to function in an industrial 
setting.  Neither does the record show frequent periods of 
hospitalization for the tinnitus.

The Board finds that the benefit of the doubt doctrine does 
not apply in this case, inasmuch as the evidence neither 
supports the veteran's claim for a rating in excess of 10 
percent for tinnitus, nor does there exist an approximate 
balance of positive and negative evidence ("equipoise").  Id.  
Rather, for the reasons give above, the preponderance of the 
evidence is against a rating in excess of 10 percent for 
tinnitus both on a schedular and extraschedular basis.


ORDER

Entitlement to increased evaluation for lumbosacral strain is 
denied. 

Entitlement to increased evaluation for tinnitus is denied. 



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

